
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.25



BOISE CASCADE CORPORATION

KEY EXECUTIVE PERFORMANCE UNIT PLAN

(As Amended Through September 26, 2003)


        1.     Purpose of the Plan. The purpose of the Boise Cascade Corporation
Key Executive Performance Unit Plan (the "Plan") is to further the growth and
development of Boise Cascade Corporation (the "Company") by providing long-term
economic incentives to the Company's Executive Officers, thereby encouraging
their productive efforts on behalf of the Company. The Plan is also intended to
provide Participants with an opportunity to supplement their retirement income
through deferral of Awards earned under the Plan. The Plan is an unfunded plan.

        2.     Definitions.

        2.1   Award. The grant of Performance Units to an Executive Officer
under the terms of this Plan.

        2.2   Award Criteria. Cumulative improvement in Economic Value Added
("EVA") over rolling three-year periods relative to a benchmark group of key
business competitors, based on publicly-reported financial information. The
Committee will have the discretion to make appropriate adjustments to the
Company's EVA in certifying the Company's performance relative to those key
business competitors. The Award Criteria applicable to any Award Period shall be
established by the Committee within 90 days of the beginning of that Award
Period.

        2.3   Award Period. A three consecutive calendar year period with
respect to which an Award has been granted.

        2.4   Change in Control. A Change in Control shall be deemed to have
occurred if:

        (a)   Any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 25% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the Company's then outstanding securities; provided, however, if such
Person acquires securities directly from the Company, such securities shall not
be included unless such Person acquires additional securities which, when added
to the securities acquired directly from the Company, exceed 25% of the
Company's then outstanding shares of common stock or the combined voting power
of the Company's then outstanding securities; and provided further that any
acquisition of securities by any Person in connection with a transaction
described in Section 2.4(c)(i) shall not be deemed to be a Change in Control of
the Company; or

        (b)   The following individuals cease for any reason to constitute at
least a majority of the number of directors then serving: individuals who, on
the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least 2/3 of the directors then still
in office who either were directors on the date hereof or whose appointment,
election, or nomination for election was previously so approved (the "Continuing
Directors"); or

        (c)   The consummation of a merger or consolidation of the Company (or
any direct or indirect subsidiary of the Company) with any other corporation
other than (i) a merger or

1

--------------------------------------------------------------------------------




consolidation which would result in both (a) Continuing Directors continuing to
constitute at least a majority of the number of directors of the combined entity
immediately following consummation of such merger or consolidation, and (b) the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) more than 50% of the combined voting power of the voting securities of
the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 25% or more of
either the then outstanding shares of common stock of the Company or the
combined voting power of the Company's then outstanding securities; provided
that securities acquired directly from the Company shall not be included unless
the Person acquires additional securities which, when added to the securities
acquired directly from the Company, exceed 25% of the Company's then outstanding
shares of common stock or the combined voting power of the Company's then
outstanding securities; and provided further that any acquisition of securities
by any Person in connection with a transaction described in
Section 2.4(c)(i) shall not be deemed to be a Change in Control of the Company;
or

        (d)   The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of an agreement
for the sale or disposition by the Company of all or substantially all of the
Company's assets, other than a sale or disposition by the Company of all or
substantially all of the Company's assets to an entity, more than 50% of the
combined voting power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

        A transaction described in Section 2.4(c) which is not a Change in
Control of the Company solely due to the operation of Subsection 2.4(c)(i)(a)
will nevertheless constitute a Change in Control of the Company if the Board
determines, prior to the consummation of the transaction, that there is not a
reasonable assurance that, for at least two years following the consummation of
the transaction, at least a majority of the members of the board of directors of
the surviving entity or any parent will continue to consist of Continuing
Directors and individuals whose election or nomination for election by the
shareholders of the surviving entity or any parent would be approved by a vote
of at least two-thirds of the Continuing Directors and individuals whose
election or nomination for election has previously been so approved.

        For purposes of this Section and Section 2.16, "Beneficial Owner" shall
have the meaning set forth in Rule 13d-3 under the Securities Exchange Act of
1934, as amended (the "Exchange Act").

        For purposes of this Section and Section 2.16, "Person" shall have the
meaning given in Section 3(a)(9) of the Exchange Act, as modified and used in
Sections 13(d) and 14(d) thereof, except that "Person" shall not include (i) the
Company or any of its subsidiaries, (ii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
subsidiaries, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, (iv) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company, or (v) an individual, entity or group
that is permitted to and does report its beneficial ownership of securities of
the Company on Schedule 13G under the Exchange Act (or any successor schedule),
provided that if the individual, entity or group later becomes required to or
does report its ownership of Company securities on Schedule 13D under the

2

--------------------------------------------------------------------------------




Exchange Act (or any successor schedule), then the individual, person or group
shall be deemed to be a Person as of the first date on which the individual,
person or group becomes required to or does report its ownership on
Schedule 13D.

        2.5   Committee. The Executive Compensation Committee of the Company's
board of directors.

        2.6   Compensation. The cash value of Performance Units at the Payout
Date. Compensation paid pursuant to this Plan shall not be treated as
Compensation for purposes of the Pension Plan, the Company's Savings and
Supplemental Retirement Plan, or for any Company severance, vacation, or other
plan or policy.

        2.7   Competitor. Any business, foreign or domestic, which is engaged,
at any time relevant to the provisions of this Plan, in the manufacture, sale,
or distribution of products, or in the providing of services, in competition
with products manufactured, sold, or distributed, or services provided, by the
Company or any subsidiary, partnership, or joint venture of the Company. The
determination of whether a business is a Competitor shall be made by the
Company's General Counsel, in his or her sole discretion.

        2.8   Deferred Account. The record maintained by the Company for each
Participant of the cumulative amount of Compensation otherwise payable under
this Plan but deferred in accordance with the terms of this Plan and the
Company's 2001 Key Executive Deferred Compensation Plan, together with imputed
gains or losses on those amounts.

        2.9   Deferred Compensation Agreement. An agreement between a
Participant and the Company whereby a Participant irrevocably agrees to defer
all or a portion of Compensation payable under the terms of this Plan.
Compensation so deferred shall be subject to the terms of any distribution
election executed by the Participant under the Company's 2001 Key Executive
Deferred Compensation Plan.

        2.10 Deferred Compensation and Benefits Trust. The irrevocable trust
established by the Company with an independent trustee for the benefit of
persons entitled to receive payments or benefits hereunder, the assets of which
will be subject to claims of the Company's creditors in the event of bankruptcy
or insolvency.

        2.11 Executive Officer. Executive Officers of the Company required to be
identified as such in the Company's Annual Report on Form 10-K as filed with the
Securities and Exchange Commission.

        2.12 Participant. An Executive Officer of the Company who has been
granted Performance Units under this Plan.

        2.13 Payout Date. The date following the end of an Award Period, and
following certification by the Committee of the value of the Performance Units,
upon which the cash value of Performance Units are paid to Participants (unless
the payment is deferred at the Participant's election).

        2.14 Pension Plan. The Boise Cascade Corporation Pension Plan for
Salaried Employees, as amended from time to time.

        2.15 Performance Unit. A notional account unit with a Target Value of
$1.00 on its grant date and a maximum potential value of $2.25. A Performance
Unit will have no value unless the Company meets at least a minimum relative
performance standard.

        2.16 Potential Change in Control. A "Potential Change in Control" shall
be deemed to have occurred if (a) the Company enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control of
the Company; (b) the Company or any Person publicly announces an intention to
take or to consider taking actions which if consummated would

3

--------------------------------------------------------------------------------




constitute a Change in Control of the Company; (c) any Person becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 9.5% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company's then outstanding
securities, provided that securities acquired directly from the Company shall
not be included unless the Person acquires additional securities which, when
added to the securities acquired directly from the Company, exceed 9.5% of the
Company's then outstanding shares of common stock or the combined voting power
of the Company's then outstanding securities; or (d) the Board adopts a
resolution to the effect that a Potential Change in Control has occurred.

        2.17 Retirement. A Participant's termination of employment with the
Company (or any subsidiary, partnership, or joint venture of the Company) for
reasons other than death, total disability (as defined in the Pension Plan), or
disciplinary reasons (as that term is used for purposes of the Company's
Corporate Policy 10.2, Termination of Employment) at any time after the
Participant has attained age 55 with 10 or more years of service (as defined in
the Pension Plan).

        2.18 Termination of Employment. The Participant's ceasing to be employed
by the Company for any reason whatsoever, whether voluntarily or involuntarily,
including by reason of early retirement, normal retirement, death or disability,
provided that transfer from the Company to a subsidiary or vice versa shall not
be deemed a Termination of Employment for purposes of this Plan.

        2.19 Year of Service. A Year of Service as determined under the Pension
Plan.

        3.     Awards.

        (a)   Grant. The Committee may, in its sole discretion, make an Award to
any Executive Officer each year, or from time to time, in such amount and
subject to such terms and conditions as the Committee may determine. In no
event, however, may the number of Performance Units awarded in any calendar year
to any one Executive Officer exceed 1,500,000.

        (b)   Determination. As soon as practical after the conclusion of each
Award Period, the Committee shall review and evaluate the Award Criteria
applicable to the Award Period in light of the Company's performance measured in
accordance with such criteria, and shall determine the dollar value, if any, of
the Performance Units granted in connection with that Award Period. The
Committee shall certify its determination in a written statement and shall apply
the value so determined to arrive at a dollar amount of any Award for each
Participant.

        4.     Payment of Awards. Payment of Awards, less withholding taxes,
shall be made to Participants as soon as administratively feasible following the
conclusion of the applicable Award Period, but only upon the Committee's
certification that the applicable Award Criteria have been satisfied and upon
determination of the amount of each Award. No Award shall be deemed to be earned
under this Plan prior to the Committee's certification and Award determination.
Funding of Awards under this Plan shall be out of the general assets of the
Company. Payment of Awards for which a deferral election has been made by a
Participant pursuant to Section 8 hereof shall be made in accordance with the
Participant's deferral election.

        5.     Administration and Interpretation of the Plan. The Committee
shall have final discretion, responsibility, and authority to administer and
interpret the Plan. This includes the discretion and authority to determine all
questions of fact, eligibility, or benefits relating to the Plan. The Committee
may also adopt any rules it deems necessary to administer the Plan. The
Committee's responsibilities for administration and interpretation of the Plan
shall be exercised by Company employees who have been assigned those
responsibilities by the Company's management. Any Company employee exercising
responsibilities relating to the Plan in accordance with this section shall be
deemed to have been

4

--------------------------------------------------------------------------------


delegated the discretionary authority vested in the Committee with respect to
those responsibilities, unless limited in writing by the Committee. Any
Participant may appeal any action or decision of these employees to the
Company's General Counsel and may request that the Committee reconsider
decisions of the General Counsel. Claims for benefits under the Plan and appeals
of claim denials shall be in accordance with Sections 12 and 13. Any
interpretation by the Committee shall be final and binding on the Participants.

        6.     Participation in the Plan. Executive Officers of the Company may
become Participants in accordance with the terms of the Plan at any time during
the Award Period, as provided in Section 2.12. If an Executive Officer becomes a
Participant at any time during the first year of an Award Period, he or she will
be eligible for an Award as if he or she had been a Participant at the beginning
of that Award Period, but will not be eligible for an Award with respect to any
prior Award Period.

        When an Executive Officer becomes a Participant in this Plan, he or she
shall be eligible to be a Participant in all subsequent Award Periods under the
Plan until he or she ceases to be an Executive Officer of the Company, his or
her employment with the Company terminates, or he or she is excluded from
participation by the Committee.

        7.     Treatment of Awards Upon Retirement, Disability, Death,
Reassignment, or Termination. A Participant who (a) Retires, (b) becomes totally
disabled, (c) dies, or (d) terminates employment as a direct result of the sale
or permanent closure of a division or facility of the Company or as a direct
result of a merger, reorganization, sale, or restructuring of all or part of the
Company, will cease to be a Participant in the Plan as of the day of the
occurrence of such event; provided, however, if such event constitutes a Change
in Control of the Company, benefits shall be paid to such Participant as
provided in Section 9 of this Plan.

        In the event of Retirement, total disability, or death, the Participant
will be fully vested in the Performance Units granted prior to the date of his
or her Retirement, total disability, or death; provided, however, such
Performance Units shall be void and of no value if the Participant provides
services, directly or indirectly, to a Competitor at any time after the date of
his or her Retirement or total disability. An Award, if any, shall be paid to
the Participant (or his or her designated beneficiary or estate in the case of
death) as soon as practical after the Committee certifies that an Award is
payable under the applicable Criteria and determines the amount of the Award,
provided that the Participant has not, at any time prior to the date of payment
of the Award, provided services for remuneration, directly or indirectly, to any
Competitor. Any Award to be paid pursuant to this paragraph shall be calculated
at the end of the Award Period as though the Participant had been employed by
the Company throughout the applicable Award Period.

        In the event an Executive Officer ceases to be a Participant under 7(d)
above, the Participant shall receive a pro rata Award under the Plan (if one is
paid), based on the number of days he or she was a Participant in the Plan
during the Award Period. This prorated Award shall be paid to the Participant as
soon as practical after the Committee certifies that an Award is payable under
the applicable Criteria and determines the amount of the Award. In addition, if
a Participant is excluded from participation by decision of the Committee during
an Award Period, the Participant shall cease participation as of the date of
such decision and shall be eligible to receive a prorated Award for the Award
Period (if one is paid).

        Participants who otherwise terminate their employment with the Company
during an Award Period, whether voluntarily or involuntarily, with or without
cause, shall not be eligible to receive any Award for the Award Period.
Performance Units granted to such Participants prior to the date of termination
of employment shall be void and have no monetary or other value.

5

--------------------------------------------------------------------------------


        8.     Deferral of Awards. A Participant may elect to defer receipt of
all or any portion of any Award made under the Plan to a future date as provided
in the Company's 2001 Key Executive Deferred Compensation Plan. Awards so
deferred will be subject to the terms of that plan and the Deferred Compensation
and Benefits Trust.

        9.     Benefits Upon Change in Control. Upon the occurrence of any
Potential Change in Control of the Company, neither the Committee nor the
Company shall have any authority to amend this Plan in any manner that would
reduce or alter the rights of Participants to any benefit hereunder without the
consent of the Participants.

        Upon a Change in Control of the Company, the Company shall promptly pay
to all Participants 150% of the Target Value of all outstanding Awards, less
applicable tax withholding. Any such payment shall be subject to any deferral
election(s) made by a Participant with respect to such outstanding Award(s).

        10.   Miscellaneous.

        10.1 Assignability. A Participant's right and interest under the Plan
may not be assigned or transferred, except in the event of the Participant's
death, in which event such right and interest shall be transferred to his or her
designated beneficiary, or in the absence of a designation of beneficiary, by
will or in accordance with the laws of descent and distribution of the state of
the Participant's principal residence at the time of death.

        10.2 Employment Not Guaranteed. This Plan is not intended to and does
not create a contract of employment in any manner nor any entitlement to a
position or title. Employment with the Company is at will, which means that
either the Executive Officer or the Company may end the employment relationship
at any time and for any reason. Nothing in this Plan changes or should be
construed as changing that at-will relationship, nor creates or should be
construed as conferring any right upon a Participant to be retained as an
employee or Executive Officer of the Company.

        10.3 Taxes. The Company shall deduct from all payments made under this
Plan all applicable federal or state taxes required by law to be withheld.
Participants may, upon written request to the Company, request additional
amounts to be withheld from any Award.

        10.4 Construction and Jurisdiction. The Plan shall be construed
according to the laws of the state of Idaho. In the event any lawsuit or legal
action is brought, by any party, person, or entity regarding this Plan, benefits
hereunder, or any related issue, such action or suit may be brought only in
Federal District Court in the District of Idaho.

        10.5 Form of Communication. Any election, application, claim, notice, or
other communication required or permitted to be made by a Participant to the
Committee or the Company shall be made in writing and in such form as the
Company may prescribe. Such communication shall be effective upon receipt by the
Company's Salaried and Executive Compensation Manager at 1111 West Jefferson
Street, P.O. Box 50, Boise, Idaho 83728-0001.

        11.   Amendment and Termination. The Company, acting through its Board
or any committee of the Board, may, at its sole discretion, amend or terminate
the Plan at any time, provided that the amendment or termination shall not
adversely affect the vested or accrued rights or benefits of any Participant
without the Participant's prior consent.

        12.   Claims Procedure. Claims for benefits under the Plan shall be
filed in writing, within 90 days after the event giving rise to a claim, with
the Company's Salaried and Executive Compensation Manager, who shall have
absolute discretion to interpret and apply the Plan, evaluate the facts and
circumstances, and make a determination with respect to such claim in the name
and on behalf of the Committee. Such written notice of a claim shall include a
statement of all facts believed by the Participant to be relevant to the claim
and shall include copies of all documents, materials, or other

6

--------------------------------------------------------------------------------


evidence that the Participant believes relevant to such claim. Written notice of
the disposition of a claim shall be furnished the claimant within 90 days after
the application is filed. This 90-day period may be extended an additional
90 days by the Salaried and Executive Compensation Manager, in his or her sole
discretion, by providing written notice of such extension to the claimant prior
to the expiration of the original 90-day period. In the event the claim is
denied, the specific reasons for such denial shall be set forth in writing,
pertinent provisions of the Plan shall be cited, and, where appropriate, an
explanation as to how the claimant may perfect the claim or submit such claim
for review will be provided.

        13.   Claims Review Procedure. Any Participant, former Participant, or
Beneficiary of either, who has been denied a benefit claim under Section 12
hereof, shall be entitled, upon written request, to a review of his or her
denied claim. Such request, together with a written statement of the claimant's
position, shall be filed no later than 60 days after receipt of the written
notification provided for in Section 12, and shall be filed with the Company's
Salaried and Executive Compensation Manager, who shall promptly inform the
Committee and forward all such material to the Committee for its review. The
Committee may meet in person or by telephone to review any such denied claim.
The Committee shall make its decision, in writing, within 60 days after receipt
of the claimant's request for review. The Committee's written decision shall
state the facts and Plan provisions upon which its decision is based. The
Committee's decision shall be final and binding on all parties. This 60-day
period may be extended an additional 60 days by the Committee, in its
discretion, by providing written notice of such extension to the claimant prior
to the expiration of the original 60-day period.

        14.   Effective Date. The Plan shall become effective on January 1,
2001, provided, however, that no payment shall be made with respect to any Award
prior to approval of the Plan by the Company's shareholders.

7

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.25



BOISE CASCADE CORPORATION KEY EXECUTIVE PERFORMANCE UNIT PLAN (As Amended
Through September 26, 2003)
